05/09/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs March 13, 2018

      STATE OF TENNESSEE v. MICHAEL SHANE MCCULLOUGH

                   Appeal from the Circuit Court for Obion County
                       No. CC-16-CR-24 Jeff Parham, Judge
                      ___________________________________

                            No. W2017-01219-CCA-R3-CD
                        ___________________________________


       Defendant, Michael Shane McCullough, was indicted in February of 2016 by an
Obion County grand jury for disorderly conduct, criminal littering, initiation of a process
to manufacture methamphetamine, and promotion of methamphetamine manufacture.
After a jury trial, Defendant was found guilty of criminal littering, initiation of process to
manufacture methamphetamine, and promotion of methamphetamine manufacture.
Defendant appeals from his convictions, challenging the sufficiency of the evidence for
the methamphetamine-related convictions. Because we determine that the evidence was
sufficient to support the convictions, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ALAN E. GLENN, JJ., joined.

Megan B. Allen, Martin, Tennessee, for the appellant, Michael Shane McCullough.

Herbert H. Slatery III, Attorney General and Reporter; Robert W. Wilson, Assistant
Attorney General; Tommy A. Thomas, District Attorney General; and James T. Cannon,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       At trial, Oliver Long testified that he lived in a rural part of Obion County.
Around midnight on Friday, October 9, 2015, he was awakened by his girlfriend. Mr.
Long kept a dog “out front in a cage and [the dog] was barking real bad.” When Mr.
Long got out of bed and looked out the window, he saw someone driving by slowly on a
four-wheeler. The four-wheeler came up and down the road a few times; the dog
continued to bark incessantly. Mr. Long called the police to report the disturbance. He
was unable to identify the person on the four-wheeler. On cross-examination, Mr. Long
admitted that he did not know Defendant and was unaware that Defendant lived on the
same road.

       Deputy Michael Moore of the Obion County Sheriff’s Office was dispatched to
the area near Mr. Long’s house to investigate the noise complaint involving the four-
wheeler. When he arrived, he did not see or hear anything. Officer Wheeler remained in
the area for approximately thirty minutes. At that time, he heard a “loud four-wheeler”
coming up the road near the intersection of Mt. Moriah, Campground, and Hank Miller
roads. Deputy Moore followed the four-wheeler and initiated a traffic stop by activating
his blue lights.

       The four-wheeler slowed down and Deputy Moore observed a “white ball-looking,
about baseball-size object fly from [the hand of the driver] and into the ditch.” The
driver, later identified as Defendant, eventually stopped. Deputy Moore informed
Defendant of the reason for the stop and asked Defendant to identify the object that he
threw from the four-wheeler. Defendant denied throwing anything. Deputy Moore
attempted to perform a cursory search of the ditch for the thrown object while watching
Defendant but was unable to locate anything at that time. Deputy Moore instructed
Defendant to take the four-wheeler home and “park it,” letting him go with just a
warning.

       Once Defendant left the area, Deputy Moore searched the ditch for about five
minutes. He found a “white plastic bag [sort of] like a Walmart bag, just a piece of a
Walmart bag, and it had two smaller bags wrapped up in it. Both of them had white
powder in them, or a white substance.” This was the only thing Deputy Moore “found
that matched the description of what [he] saw.” The ground was wet from rain earlier
that evening but the bag was relatively dry. Deputy Moore secured the item as evidence
and drove to Defendant’s house. Deputy Moore spoke with a family member at the
house but was unable to speak with Defendant because Defendant “left” when the officer
pulled up to the house.

       When Deputy Moore arrived at the Sheriff’s Office, he performed a field test on
the substance in the bag. It was positive for ephedrine. Special Agent Brock Sain of the
Tennessee Bureau of Investigation (“TBI”) crime lab identified the substance as
ephedrine or pseudoephedrine, weighing 14.62 grams. In his opinion, the substance
appeared to be “tablets crushed up,” a “substance that is an over-the-counter drug” that is
“used in the manufacturing of methamphetamine.”

       Michael Simmons of the Obion County Sheriff’s Department testified as an expert
in the investigation of methamphetamine laboratories. Officer Simmons explained that
                                           -2-
pseudoephedrine and ephedrine are precursors for methamphetamine. In order to make
methamphetamine, it is necessary to “grind” the precursor to “separate the binder from it”
so that it “dissolves” quicker when placed in the solvent. Officer Simmons explained that
he had seen items like those found in the ditch “hundreds of times” while investigating
labs where methamphetamine is made.

       Kerry Dale Milton testified for Defendant. He claimed that Defendant was at his
house on the night of the incident to pick up the four-wheeler. Mr. Milton had performed
some repairs after Defendant had a wreck. Defendant came over around 10:00 p.m. that
night and stayed for about an hour. Mr. Milton said Defendant did not have a bag with
him that night.

      At the conclusion of the proof, the jury found Defendant not guilty of disorderly
conduct. However, the jury found Defendant guilty of criminal littering, initiation of
process to manufacture methamphetamine, and promotion of methamphetamine
manufacture. After a sentencing hearing, Defendant was sentenced to an effective
sentence of twelve years as a Range II, multiple offender.

       After the denial of his motion for new trial, Defendant filed a timely notice of
appeal.

                                                 Analysis

      On appeal, Defendant argues that the evidence was insufficient to support the
convictions for initiating a process intended to result in the manufacture of
methamphetamine and promoting methamphetamine manufacture.1                    Specifically,
Defendant complains that the State failed to prove that: (1) Defendant was the person
who crushed the pills in the bag; (2) Defendant knew of the contents of the bag; or (3) the
bag found by Deputy Moore was the object thrown by Defendant from the four-wheeler.
The State insists that the evidence was sufficient to support the convictions.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged
to review that claim according to certain well-settled principles. A guilty verdict removes
the presumption of innocence and replaces it with a presumption of guilt. State v. Evans,
838 S.W.2d 185, 191 (Tenn. 1992). The burden is then shifted to the defendant on appeal
to demonstrate why the evidence is insufficient to support the conviction. State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). The relevant question the reviewing court
must answer is whether any rational trier of fact could have found the accused guilty of
every element of the offense beyond a reasonable doubt. See Tenn. R. App. P. 13(e);

       1
           Defendant does not appear to challenge the remaining conviction for criminal littering.
                                                    -3-
Jackson v. Virginia, 443 U.S. 307, 319 (1979). On appeal, “the State is entitled to the
strongest legitimate view of the evidence and to all reasonable and legitimate inferences
that may be drawn therefrom.” State v. Elkins, 102 S.W.3d 578, 581 (Tenn. 2003). As
such, this Court is precluded from re-weighing or reconsidering the evidence when
evaluating the convicting proof. State v. Morgan, 929 S.W.2d 380, 383 (Tenn. Crim.
App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Moreover, we may not substitute our own “inferences for those drawn by the trier of fact
from circumstantial evidence.” Matthews, 805 S.W.2d at 779. Further, questions
concerning the credibility of the witnesses and the weight and value to be given to
evidence, as well as all factual issues raised by such evidence, are resolved by the trier of
fact and not the appellate courts. State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).
“The standard of review ‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

        Defendant was convicted of initiation of a process to manufacture
methamphetamine. It is a crime for a person to “knowingly initiate a process intended to
result in the manufacture of any amount of methamphetamine.” T.C.A. § 39-17-435(a).
A person “initiates” the methamphetamine manufacture process by “begin[ning] the
extraction of an immediate methamphetamine precursor from a commercial product, . . .
begin[ning] the active modification of a commercial product for use in methamphetamine
creation, or . . . heat[ing] or combin[ing] any substance or substances that can be used in
methamphetamine creation.” T.C.A. § 39-17-435(c). A person acts “knowingly with
respect to the conduct or to circumstances surrounding the conduct when the person is
aware of the nature of the conduct or that the circumstances exist.” T.C.A. § 39-11-302.
A person acts “knowingly with respect to a result of the person’s conduct when the
person is aware that the conduct is reasonably certain to cause the result.” Id. It is not a
defense if “the chemical reaction is not complete, that no methamphetamine was actually
created, or that the process would not actually create methamphetamine if completed.”
T.C.A. § 39-17-435(b).

       Defendant was also convicted of promoting the manufacture of methamphetamine.
A person who promotes methamphetamine manufacture when he or she “[s]ells,
purchases, acquires, or delivers any chemical, drug, ingredient, or apparatus that can be
used to produce methamphetamine, knowing that it will be used to produce
methamphetamine, or with reckless disregard of its intended use[.]” T.C.A. § 39-17-
433(a)(1).

      Defendant attempts to distinguish his actions from factual scenarios wherein
convictions for similar crimes were upheld by this Court on appeal. Specifically,
Defendant cites State v. Brian Christopher Dunn, No. M2015-00759-CCA-R3-CD, 2016
                                            -4-
WL 1446113, at *1 (Tenn. Crim. App. Apr. 12, 2016), perm. app. denied (Tenn. Aug. 17,
2016), and attempts to distinguish it from the facts in his case, claiming that because he
“never admitted to crushing the ephedrine” and was never questioned “regarding the
crushing of the ephedrine” the evidence cannot support a conviction. In Brian
Christopher Dunn, police responded to a single-vehicle crash where they found the
defendant and a female. Id. The defendant admitted that his license was revoked and
that he had recently smoked marijuana. Id. Police searched the cargo area and
discovered a funnel, two coffee filters, plastic tubing, lithium batteries, and a cold
compression pack that had been cut open. Id. The defendant admitted that he had
smoked methamphetamine a few days prior to the wreck but that he had no idea what was
in the vehicle because it did not belong to him. Id. at *2. This Court concluded on
appeal that the combination of the direct evidence of the statements made at the scene,
the circumstantial evidence from the scene, and the defendant’s constructive possession
of the cold compression pack were sufficient to support the conviction for initiation of a
process to manufacture methamphetamine. Id. at *5-6. Defendant also cites State v.
Anthony Laren Tweedy, II, No. W2011-02373-CCA-R3-CD, 2012 WL 2875506, at *1
(Tenn. Crim. App. July 13, 2012), no perm. app. filed, and State v. Danny Steve
Wilkerson, W2014-00324-CCA-R3-CD, 2015 WL 2128501, at *1 (Tenn. Crim. App.
May 5, 2015), perm. app. denied (Tenn. Aug. 25, 2015), to support his argument.
Defendant claims that the convictions in these cases were “not convicted solely on the
presence of drug paraphernalia and precursors to methamphetamine, they were all
accompanied by an admission of guilt.”

        Defendant’s argument fails for several reasons, the most obvious of which is that it
is not necessary for a criminal defendant to admit guilt in order to be convicted of a
crime. To the contrary, the State is permitted to utilize both direct and circumstantial
evidence to support a conviction. Even in the absence of direct evidence, a criminal
offense may be established exclusively by circumstantial evidence. Dorantes, 331
S.W.3d at 379 (citing Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973); Marable v.
State, 313 S.W.2d 451, 456-58 (1958)). Moreover, it was not even necessary that the
proof show Defendant had actual possession of the drug precursors at the time of his
arrest or be actually witnessed initiating the process in order to support the convictions.

       Possession may be actual or constructive. See State v. Shaw, 37 S.W.3d
900, 903 (Tenn. 2001). If possession is deemed to be constructive, there
       must be proof that the accused had “‘the power and intention at a given
       time to exercise dominion and control over . . . [the drugs] either directly or
       through others.’” Shaw, 37 S.W.3d at 903 (quoting State v. Patterson, 966
S.W.2d 435, 445 (Tenn. Crim. App. 1997)). The mere presence of an
       individual in an area where drugs are found is not sufficient, standing alone,
       to find constructive possession. State v. Bigsby, 40 S.W.3d 87, 90 (Tenn.
                                            -5-
       Crim. App. 2000). Similarly, an individual’s mere association with a
       person in control of the drugs or the property where the drugs are located is
       not enough to support a finding of knowing possession. State v. Cooper,
       736 S.W.2d 125, 129 (Tenn. Crim. App. 1987).

              Constructive possession depends on the totality of the circumstances
       in each case. It may be proven by circumstantial evidence. [T.C.A.] § 39-
       17-419 (2006) (stating that possession may be inferred from “relevant facts
       surrounding the arrest”).

State v. Robinson, 400 S.W.3d 529, 534 (Tenn. 2013).

         Turning to the facts, the jury herein heard testimony from Deputy Moore that he
witnessed Defendant throw something into a ditch. When Deputy Moore searched the
ditch a few minutes later, he located a plastic bag filled with crushed ephedrine. The bag
itself was relatively dry while all of the other items in the area were soaked from the
recent rain. Deputy Moore did not locate anything else in the ditch similar in size, shape,
or color to the white, baseball-sized object he witnessed Defendant throw from the four-
wheeler. It was reasonable for the jury to conclude that Defendant acquired the
ephedrine, crushed it, and placed it in the bag before throwing it in the ditch. It was also
reasonable for the jury to conclude that the crushed ephedrine would be used to make
methamphetamine. Officer Simmons explained that in order to make methamphetamine
it is necessary to “grind” the precursor to “separate the binder from it” so that it
“dissolves” quicker when placed in the solvent. Officer Simmons explained that he had
seen items like those found in the ditch “hundreds of times” while investigating labs
where methamphetamine are made. A reasonable juror could conclude from the evidence
at trial that Defendant began the process of extraction of an immediate methamphetamine
precursor from a commercial product with the intent to manufacture methamphetamine
and that Defendant purchased or acquired the ephedrine or pseudoephedrine knowing that
it would be used to make methamphetamine or with reckless disregard for its use.
Consequently, we conclude that the evidence was sufficient to support the convictions.
Defendant is not entitled to relief.

                                        Conclusion

       For the foregoing reasons, the judgments of the trial court are affirmed.



                                             ____________________________________
                                             TIMOTHY L. EASTER, JUDGE
                                            -6-
-7-